DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to a preliminary amendment filed 11/15/2021. As directed by the amendment, claims 1-20 were cancelled. Thus, claims 21-40 are presently pending in this application.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a vapor transfer system” (claim 21, line 7, where the term “system” is a generic placeholder and the function is vapor transfer, when used in the given context, the system is for vapor transferring).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the limitation “the gas inlet” (line 3) lacks proper antecedent basis. 
Regarding claim 25, the limitation “a vapor transfer system” (lines 1-2) is unclear if the vapor transfer system is referring to the vapor transfer system being claimed in claim 21, line 7 or not. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25 and 31 are rejected under 35 U.S.C. 103 over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), and Munson (4,072,148). 
Regarding claim 21, Niland discloses a method for achieving a heated and humidified air-oxygen mixture for delivery to a patient utilizing apparatus (fig 1, 100, humidification system, see abstract and paragraphs 0001 and 0003-0007, Niland discloses gases from 50a and 50b are mixed in 84, see paragraph 0040), the method comprising: passing air from an air source at a first pressure to the gas inlet (see gas from 50a, paragraphs 0051-0052, furthermore, the gas inlet is the inlet of the gas blending device 84 on base unit 110, fig. 4), passing oxygen from an oxygen source at a second pressure to the gas inlet (see oxygen line 50b that goes into 84, fig. 1), mixing the air and oxygen at the gas inlet (see air being mixed in 84, fig. 1, paragraphs 0051-0052 and 0056-0059), passing the mixed air and oxygen through a vapor transfer system (vapor transfer unit 120 including 99, 32, see fig. 1, paragraph 0039), but fails to disclose that the air source is an air compressor and that the oxygen source is an oxygen concentrator, and the first pressure and the second pressure are about equal.
However, Christopher teaches an air source that is an air compressor configured to supply air at a first pressure to a gas inlet (see compressor 40 in fig. 1, as shown, the compressor is within the unit 200, Col 5, lines 5-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and air source (source for 50a of Niland) of Niland to have the air compressor configured to supply air at a first pressure to a gas inlet as taught by Christopher for the purpose of providing an alternative air source that would allow the device to be more independent from external air source, thereby improving flexibility and portability. 
The modified Niland discloses that 50a of Niland is an air compressor, and an oxygen source (oxygen at 50b of Niland), but fails to disclose that the oxygen source is an oxygen concentrator. 
However, Yamaura teaches an apparatus for delivering humidified mixture (device 1 in figs. 1 and 2, Yamaura discloses an oxygen concentrator connected to a humidifier 201, see fig. 2, paragraph 0026) comprising a housing (housing of 1, see figs. 1 and 2), an oxygen concentrator (every components within 1 except 201, see fig. 2, see paragraphs 0025-0045) enclosed in the housing and configured to output oxygen at a pressure to a gas inlet (see fig. 2, as shown the oxygen concentrator components are connected through 201 through a gas inlet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the oxygen source (sources connected to 50b of Niland) and method of the modified Niland to have the oxygen concentrator and configured to output oxygen at a second pressure to the gas inlet as taught by Yamaura for the purpose of providing an alternative oxygen source that would allow the device to be more independent from external oxygen source, thereby improving flexibility and portability. 
The modified Niland fails to disclose that the first and second pressure are about equal. 
However, Munson teaches an air source (4, fig. 1) for supplying air at a first pressure and an oxygen source (6, fig. 1, Col 2, lines 59-68) for providing oxygen at a second pressure, and a junction (30, fig. 1), wherein a regulator (18) and relay (20) are configured to have the first pressure and the second pressure are about equal (Col 3, lines 1-13, Munson discloses that regulator 18 in the airline establishes a desired line pressure typically about 10 psi and that the relay 20 in the oxygen line slaved to regulator 18 to keep the oxygen line at the same pressure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first pressure and second pressure of the modified Niland to be the first pressure and second pressure as taught by Munson for the purpose of providing a line pressure value that can be utilized to mix oxygen and air together, and to provide a line pressure value that would be comfortable to the patient.  
Regarding claim 22, the modified Niland discloses the first pressure and the second pressure are equal within 10% (see col 3, lines 1-13 of Munson).
Regarding claim 23, the modified Niland discloses the first pressure and the second pressure are equal within 5% (see col 3, lines 1-13 of Munson).
Regarding claim 24, the modified Niland discloses that the first pressure and second pressure are about 6-11 psi (see col 3, lines 1-13 of Munson, Munson discloses a pressure of about 10 psi). 
Regarding claim 25, the modified Niland discloses that the step of passing the mixed air and oxygen through a vapor transfer system further comprising heating and humidifying the mixed air and oxygen (see vapor transfer unit 120 of Niland, fig. 1 and paragraphs 0069, fluid pathway module 120 is being heated by HTR1, Niland further discloses in paragraph 0085 that the vapor transfer device 99 combines water vapor and gas received from fluid pathway module 120 to form heated and humidified breathing gas). 
Regarding claim 31, the modified Niland discloses the flow rate through the first elongated lumen and the second elongated lumen is 40 lpm or greater (paragraph 0073 of Niland discloses a top end output flow rate for breathing gas of 40 lpm).
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), and Munson (4,072,148) as applied to claim 25 above, and further in view of Salter (4,106,505).
Regarding claim 26, the modified Niland discloses passing heated and humidified mixed air and oxygen through a gas outlet (125, fig. 10A, see paragraph 0085 of Niland), but fails to disclose passing the heated and humidified mixed air and oxygen through a gas outlet to a first elongated lumen and a second elongated lumen, wherein the first elongated lumen is coupled to a first end of a nasal cannula and the second elongated lumen is coupled to a second end of a nasal cannula, wherein a first flow of gas from the first elongated lumen and a second flow of gas from the second elongated lumen are directed through a first and second nasal prong. 
However, Salter teaches a gas outlet (outlet of the gas device that is connected to 30 and 29, see figs. 1-4 and col 3, line 38 to col 4, line 10) connected to an interface (12 and 10, figs. 1-4), wherein the gas outlet is in fluid communication with a first elongated lumen (26, fig. 2) and a second elongated lumen (27, fig. 2), wherein the first elongated lumen is coupled to a first end of a nasal cannula and the second elongated lumen is coupled to a second end of a nasal cannula (first end of the nasal cannula is 20 and second end of the nasal cannula is 21, wherein the nasal cannula is defined as 12 comprising 20, 21, 18, 40, 13, 19, 14 and 15, see figs. 2-4), wherein a first flow of gas from the first elongated lumen and a second flow of gas from the second elongated lumen are directed through a first and second nasal prong (first nasal prong is 14, and second nasal prong is 15, see figs. 1-4, col 3, line 38 to col 4, line 55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of the modified Niland, to include an interface as taught by Salter for the purpose of providing a patient interface that would allow the therapeutic gas to be communicated to the patient that would provide a positive positioning of the cannula against the wearer’s nasalabidial area, to permit a positive guiding of the gas supply along a natural contours of the nasal passage direction into the pharynx, to provide a flexible nasal cannula which when positioned on the wearer will spread the pressure over the nasalabidial area, and to provide a simple, integral nasal cannula that is comfortable to wear (see col 2, lines 63-68 and col 3, lines 1-22 of Salter). 
Regarding claim 28, the modified Niland discloses that the first flow of gas through the first elongated lumen and the second elongated lumen are in fluid communication at the first and second nasal prong (see fig. 2 of Salter, as shown, the clear nasal cannula is unobstructed on the inside of 13 of Salter, alternatively, when the gas exits 14 and 15, they would be in communication “at” the first and second nasal prong). 
Claims 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), and Munson (4,072,148) as applied to claim 25 above, and further in view of Dickerman (5,113,857).
Regarding claim 26, the modified Niland discloses passing heated and humidified mixed air and oxygen through a gas outlet (125, fig. 10A, see paragraph 0085 of Niland), but fails to disclose passing the heated and humidified mixed air and oxygen through a gas outlet to a first elongated lumen and a second elongated lumen, wherein the first elongated lumen is coupled to a first end of a nasal cannula and the second elongated lumen is coupled to a second end of a nasal cannula, wherein a first flow of gas from the first elongated lumen and a second flow of gas from the second elongated lumen are directed through a first and second nasal prong. 
However, Dickerman teaches a gas outlet (outlet of the gas device that is connected to 140 and 142, see fig. 2 and col 4, lines 47-60) connected to an interface (146, 148, 144, 110, fig. 2), wherein the gas outlet is in fluid communication with a first elongated lumen (146, fig. 2) and a second elongated lumen (148, fig. 2), wherein the first elongated lumen is coupled to a first end of a nasal cannula (nasal cannula is 110, as shown, the first elongated lumen 146 is coupled to a first end (end of 132) of the nasal cannula 110) and the second elongated lumen is coupled to a second end of a nasal cannula (see fig. 2, second elongated lumen 148 is connected to a second end (end of 134) of the nasal cannula 110), wherein a first flow of gas from the first elongated lumen and a second flow of gas from the second elongated lumen are directed through a first and second nasal prong (see figs. 2-2D, the first nasal prong is 134/125/132 and the second nasal prong is 138/127/134, see col 4, lines 6-28 and entire disclosure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of the modified Niland, to include an interface as taught by Dickerman for the purpose of providing a nasal cannula that would provide comfort and convenience to the user by allowing the user to obtain the needed gas therapy and speak at the same time (see col 2, lines 50-61 of Dickerman). 
Regarding claim 27, the modified Niland discloses that the first flow of gas through the first elongated lumen (146 of Dickerman) and the second flow of gas through the second elongated lumen (148 of Dickerman) are not in fluid communication throughout the nasal cannula (110 of Dickerman, see fig. 2B of Dickerman). 
Regarding claim 29, the modified Niland discloses that the nasal cannula (110 of Dickerman) defines a constant diameter flow path (see flow path inside 132 and 134 of Dickerman in figs. 2B and 2D of Dickerman, the diameter appears to have a portion that is constant diameter (below the bend), wherein the term “constant” is interpreted as being continuous).
Claim 30 is  rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), Munson (4,072,148) and Salter (4,106,505) as applied to claim 26 above, and further in view of Flanagan (US 2014/0299129).
Regarding claim 30, the modified Niland further discloses an inner diameter of the first elongated lumen and an inner diameter of the second elongated lumen comprises a diameter (see fig. 1 of Salter, see lumen 26 and 27), but fails to disclose that the inner diameter of the first elongated lumen and the inner diameter of the second elongated lumen are about equal to ¼”.
However, Flanagan teaches an inner diameter of a lumen is about equal to ¼” (in paragraph 0011 of Flanagan, Flanagan discloses  that the inner diameter of the oxygen lumen can be about 0.2” in diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner diameter of the first elongated lumen and the inner diameter of the second elongated lumen of the modified Niland to be about ¼” as taught by Flanagan for the purpose of providing a size that is capable of transporting therapeutic gas to the user.
Claim 32 is  rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), Munson (4,072,148) and Salter (4,106,505) as applied to claim 26 above, and further in view of Flanagan (US 2014/0299129).
Regarding claim 32, the modified Niland discloses that the first elongated lumen and the second elongated lumen each provides a gas from the gas outlet at a range of flowrates of about 5-40 lpm (Niland discloses in paragraph 0073 that a top end output flow rate for breathing gas of 8-40 lpm, therefore, after the modification, the gas being provided to the user through the first elongated lumen and second elongated lumen would be within the claimed range, and the modified Niland discloses that the gas are provided through nasal cannula, therefore, after the modification, the nasal cannula would still provide the pressure in the range of 8-40 lpm) and that the first elongated lumen and the second elongated lumen each has a length (see length of 26 and 27 of Salter, fig. 1 of Salter), but fails to disclose that the first elongated lumen and the second elongated lumen each has a length of about 1.8 meters.
However, Flanagan teaches an elongated lumen comprising a length of about 1.8 meters (in paragraph 0011 of Flanagan, Flanagan discloses the length of the lumen can be about six feet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongated lumens of the modified Niland to each have a length of about 1.8 meters as taught by Flanagan for the purpose of providing a length for lumen that is capable of providing therapeutic gas to the patient, and for the purpose of providing a length that would give the user some degree of flexibility to move around. 
Furthermore, if there is any doubt the modified Niland discloses the first elongated lumen and the second elongated lumen each provides a gas from gas outlet at a range of flow range of flowrates of about 5-40 lpm. 
Flanagan teaches that the first elongated lumen and the second elongated lumen each provides a gas from the gas outlet at a range of flowrates of about 5-40 lpm (paragraph 0181 of Flanagan, Flanagan discloses a lumen flow rate of 6 lpm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongated lumens to each provides a gas from the gas outlet at a range of flow rates of about 5-40 lpm as taught by Flanagan for the purpose of providing a flow rate that is comfortable to the patient. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), Munson (4,072,148), and Salter (4,106,505) as applied to claim 26 above, and further in view of Lueckenhoff (US 2010/0307496).
Regarding claim 33, the modified Niland discloses all of the elements of the claimed invention as set forth above, but fails to disclose that the first elongated lumen and the second elongated lumen each has a length of about 10 m.
However, Lueckenhoff teaches an apparatus that includes an elongated lumen has a length of about 10 m (Paragraph 0053 discloses tubing lengths of 26 feet and 32 feet. Both of these lengths are about 10 meters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of each lumen in the apparatus of the modified Niland, to be about 10 meters longs as taught by Lueckenhoff, in order to provide mobility for home cannula use (paragraph 0053 of Lueckenhoff).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), Munson (4,072,148), Salter (4,106,505) and Lueckenhoff (US 2010/0307496) as applied to claim 33 above, and alternatively, in view of Flanagan (US 2014/0299129).
Regarding claim 34, the modified Niland further discloses the first elongated lumen and the second elongate lumen provide a gas from the gas outlet at a range of flow rates of about 0.25 - 10 lpm. (Niland discloses in paragraph 0073 that a top end output flow rate for breathing gas of 8-40 lpm, therefore, after the modification, the gas being provided to the user through the first elongated lumen and second elongated lumen would be within the claimed range, and the modified Niland discloses that the gas is provided through nasal cannula, therefore, after the modification, the nasal cannula would still provide the pressure in the range of 8-40 lpm).
However, if there is any doubt the modified Niland discloses the first elongated lumen and the second elongated lumen each provides a gas from gas outlet at a range of flow range of flowrates of about 5-40 lpm. 
Flanagan teaches that the first elongated lumen and the second elongated lumen each provides a gas from the gas outlet at a range of flowrates of about 5-40 lpm (paragraph 0181 of Flanagan, Flanagan discloses a lumen flow rate of 6 lpm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongated lumens to each provides a gas from the gas outlet at a range of flow rates of about 5-40 lpm as taught by Flanagan for the purpose of providing a flow rate that is comfortable to the patient.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), Munson (4,072,148), and Salter (4,106,505) as applied to claim 26 above, and further in view of Smith (2001/0054422), and alternatively in view of Flanagan (US 2014/0299129).
Regarding claim 35, the modified Niland discloses a range of flow rates from 5 -40 lpm. (Niland discloses in paragraph 0073 that a top end output flow rate for breathing gas of 8-40 lpm, therefore, after the modification, the gas being provided to the user through the first elongated lumen and second elongated lumen would be within the claimed range, and the modified Niland discloses that the gas is provided through nasal cannula, therefore, after the modification, the nasal cannula would still provide the pressure in the range of 8-40 lpm).
The modified Niland does not disclose that the first and second flow of gas maintain a temperature within +/- 5 degrees Celsius from a set temperature.
However, Smith teaches an apparatus that includes a flow of gas maintain at a temperature within +/- 5 degrees Celsius from a set temperature (see paragraph 0089, Smith discloses that temperature of maintained between 33 to 37 C°).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first flow of gas and the second flow of gas in each lumen of the apparatus of the modified Niland, to maintain temperatures within 5 degrees Celsius of the set temperature as taught by Smith, in order to provide a comfortable temperature of breathable/therapeutic gases to the patient. 
Furthermore, if there is any doubt the modified Niland discloses the first elongated lumen and the second elongated lumen each provides a gas from gas outlet at a range of flow range of flowrates of about 5-40 lpm. 
Flanagan teaches that the first elongated lumen and the second elongated lumen each provides a gas from the gas outlet at a range of flowrates of about 5-40 lpm (paragraph 0181 of Flanagan, Flanagan discloses a lumen flow rate of 6 lpm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongated lumens to each provides a gas from the gas outlet at a range of flow rates of about 5-40 lpm as taught by Flanagan for the purpose of providing a flow rate that is comfortable to the patient.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), Munson (4,072,148), and Salter (4,106,505) as applied to claim 26 above, and further in view of Bullock (US 2014/0318535).
Regarding claim 36, the modified Niland discloses all of the elements of the claimed invention as set forth above including providing gas as humidification levels (see abstract and full disclosure of Niland), but fails to disclose the flow of gas exits the gas outlet with a humidity within the range of 26-56 mg/L.
However, Bullock teaches a similar apparatus that includes the flow of gas exits the gas outlet with a humidity within the range of 26-56 mg/L (paragraph 0030 discloses being configured to maintain a level of humidity to air of 44 mg/L).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and humidification levels of the apparatus of Niland as modified, to maintain a humidity level of 44 mg/L as taught by Bullock, in order to treat the air with sufficient moister to achieve an optimal level of humidity for the patient (paragraph 0030 of Bullock).
Claims 37-39 are rejected under 35 U.S.C. 103 over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), and Munson (4,072,148) as applied to claim 21 above, and further in view of Jackson (US 4,381,267). 
Regarding claim 37, the modified Niland fails to disclose that the vapor transfer system further has a membrane which is comprised of a plurality of hollow fiber tubes.
However, Jackson teaches an apparatus that includes a liquid outlet (23 water outlet, fig. 1), and a membrane (10 fibers comprising 12) separating the gas passage (fig 1, area inside of 12) and the liquid passage (fig 3, 13 water flow passage), wherein the membrane is positioned to transfer vapor from the liquid passage to the gas passage. (In col 3, lines 48-66, Jackson discloses fibers that are permeable to water vapor to allow vapor but not liquid to permeate into an air stream), further discloses the membrane comprises a plurality of hollow fiber tubes (Jackson discloses in the abstract a nest of hollow fibers tubes, see 10 and 12 of Jackson, figs. 1-3 and Col 3, lines 48-62 and Col 6, lines 23-54 of Jackson).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vapor transfer system (120, seen in multiple figs) of the modified Niland to include a fluid outlet coupled to the reservoir as taught by Jackson (Jackson, col 4, ln 25-27), and further modify the gas and fluid pathways of the fluid pathway module of Niland to have a section that joins the gas and liquid pathway with a section that has the hollow fiber conduit material that is semi-permeable allowing the gas conduit to be saturated with vapor from the separate liquid conduit as taught by Jackson, in order to provide low air-flow resistance, low enough that the patient can breathe through the humidifier without assistance, avoid any substantial risk that the patient might inhale large volumes of gross (i.e. liquid) water, be small size and lightweight for convenience and to avoid introducing a large compressible air volume in the path, have a long shelf life, provide a simple and rugged construction that is such low cost to manufacture so as to be disposable, and provide improvement in overall operation as taught by Jackson in col 2, ln 66 – Col 3, ln 9.
Regarding claim 38, the modified Niland further disclose that the gas passage is enveloped by the liquid passage (Jackson discloses in col 1, lines 51-52 that the water passages surrounds the gas passages).
Regarding claim 39, the modified Niland discloses all of the elements of the claimed invention as set forth above, however does not explicitly disclose the liquid passage is enveloped by the gas passage. Simple reversal of parts of one known element for another to obtain predictable results, are held up as obvious per MPEP 2144.04 section VI (A). Reversal of parts of the water inlet with the gas inlet and the water outlet with the gas outlet, with the casing already being air and water tight and the fibers being of rigid construction, would achieve the predictable results of permeating water vapor from the inside of the filter passageway into the gas flow passageway outside of the filter. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Niland (US 2015/0144136) in view of Christopher (5,954,050), Yamaura (2012/0291884), and Munson (4,072,148) as applied to claim 21 above, and further in view of Deane (US 2005/0072426).
Regarding claim 40, the modified Niland discloses all of the elements of the claimed invention as set forth above, but fails to disclose the apparatus operates at a sound level of about 55 dB or lower.
However, Deane teaches an apparatus that includes the apparatus operating at a sound level of about 55dB or lower (paragraph 0030 discloses the apparatus generates a noise level of less than about 35 dB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the compressor to the apparatus of the modified Niland, to operate at a noise level of less than about 35 dB as taught by Deane, in order to prevent noise pollution and provide comfort to the patient (paragraph 0005 of Deane).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent Number 11,077,279. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 21-40 are a broader version of the patented claims 1-23 (i.e., the instant claims 21-40 do not include the housing as in the patented claims 1-23). Furthermore, the patented claims 1-23 would inherently has the method as claimed in the instant claims 21-40. In the instant claims 21-40, the method is included in the patented claims 1-23. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claims 21-40 do not differ in scope from the patented claims 1-23. 
Claim 21 of the instant application corresponds to the patented claims 1-23.
Claim 22 of the instant application corresponds to the patented claim 2.
Claim 23 of the instant application corresponds to the patented claim 3.
Claim 24 of the instant application corresponds to the patented claim 4.
Claim 25 of the instant application corresponds to the patented claims 1-23.
Claim 26 of the instant application corresponds to the patented claim 5.
Claim 27 of the instant application corresponds to the patented claim 6.
Claim 28 of the instant application corresponds to the patented claim 7.
Claim 29 of the instant application corresponds to the patented claim 8.
Claim 30 of the instant application corresponds to the patented claim 9.
Claim 31 of the instant application corresponds to the patented claim 10.
Claim 32 of the instant application corresponds to the patented claim 11.
Claim 33 of the instant application corresponds to the patented claims 12-13.
Claim 34 of the instant application corresponds to the patented claim 13.
Claim 35 of the instant application corresponds to the patented claim 14.
Claim 36 of the instant application corresponds to the patented claim 15.
Claim 37 of the instant application corresponds to the patented claim 17.
Claim 38 of the instant application corresponds to the patented claim 18.
	Claim 39 of the instant application corresponds to the patented claim 19.
Claim 40 of the instant application corresponds to the patented claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda (2010/0242734) is cited to show an oxygen concentrator, humidifier, and a compressor being positioned within a housing. 
Kiritake (2010/0071698) is cited to show an oxygen concentrator, humidifier, and a compressor being positioned within a housing. 
Edwards (2009/0107500) is cited to show an oxygen concentrator and a humidification system. 
Takeda (2007/0246049) is cited to show a humidifying device and oxygen concentrating system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785